DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-84, 94, and 105-224 have been cancelled by preliminary amendment; therefore Claims 85-93 and 95-104 are currently pending in application 17/564,950.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 85-93 and 95-104 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-22 of US Application 17/562,225 (Application allowed 6/16/2022, U.S. Patent Number not yet assigned at time of action). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions disclose equivalent elements for determining whether shoppers are eligible for frictionless checkout (See claim comparison below).
17/564950
17/562,225
A non-transitory computer-readable medium including instructions that, when executed by a processor, cause the processor to perform a method for identifying products removed from bulk packaging, the method comprising: 


receiving one or more images acquired by a camera arranged to capture interactions between a shopper and one or more bulk packages each configured to contain a plurality of products; 

analyzing the one or more images to identify the shopper and a particular bulk package among the one or more bulk packages with which the identified shopper interacted; 

receiving an output from at least one sensor configured to monitor changes associated with the particular bulk package; analyzing the output to determine a quantity of products removed from the particular bulk package by the identified shopper; updating a virtual shopping cart associated with the identified shopper to include the determined quantity of products and an indication of a product type associated with the particular bulk package; and -2-Application No.: 17/564,950 Attorney Docket No.: 12765.0066-00000 

delivering a notification to the identified shopper that the identified shopper is not eligible for frictionless checkout if the quantity of products removed from the particular bulk package cannot be conclusively determined.
A non-transitory computer-readable medium including instructions that when executed by a processor cause the processor to perform a method for determining whether shoppers are eligible for frictionless checkout, the method comprising: 

obtaining image data captured using a plurality of image sensors positioned in a retail store; 



analyzing the image data to identify at least one shopper at one or more locations of the retail store; 


detecting, based on the analysis of the image data, at least one product interaction event associated with an action of the at least one shopper at the one or more locations of the retail store; 






determining whether the at least one shopper is eligible for frictionless checkout based on a determination that a number of ambiguous events among the detected at least one product interaction event exceeds a predetermined threshold number of ambiguous events; and
 in response to a determination that the at least one shopper is ineligible for frictionless checkout, causing delivery of an indicator that the at least one shopper is ineligible for frictionless checkout.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 85-93 and 95-104 are rejected under 35 U.S.C. 103(a) as being unpatentable over Buibas et al. (US 2020/0202177 A1) in view of Glaser et al. (US 2018/0232796 A1).
As per independent Claims 85 and 96, Buibas discloses a non-transitory computer-readable medium (system) including instructions that, when executed by a processor, cause the processor to perform a method for identifying products removed from bulk packaging (See at least Abstract, Figs. 1-2, 69A-71; Para 0065, 0165-0166 and 0330-0331), the method comprising: 
receiving one or more images acquired by a camera arranged to capture interactions between a 20shopper and one or more bulk packages each configured to contain a plurality of products (See at least Figs. 1-2 and 64-65; Para 0165, 0222-0223, 0315-0319, and 0330-0331); 
analyzing the one or more images to identify the shopper and a particular bulk package among the one or more bulk packages with which the identified shopper interacted (See at least Figs. 1-2 and 64-65; Para 0165, 0315-0319, and 0330-0331);
receiving an output from at least one sensor configured to monitor changes associated with the 25particular bulk package (See at least Figs. 64-65, 69A-71, Para 0056, 0065, 0165-0166, 0215-0216, 0269-0272, 0315-0319; See specifically Para 0330-0331, Items in Bins); 
analyzing the output to determine a quantity of products removed from the particular bulk package by the identified shopper (See at least Figs. 1-2, 64-65, and 70A-70B, Para 0165-0166, 0315-0319, 0330-0331);
updating a virtual shopping cart associated with the identified shopper to include the determined quantity of products and an indication of a product type associated with the particular 30bulk package (See at least Figs. 1-2, Para 0014-0015, 0165-0167 and 0330-0331).

While Buibas does disclose delivering various notifications to the identified shopper (See at least Para 0165, “Also shown is electronic device 119 that generally includes a display that the system may utilize to show the person's list of items, i.e., shopping cart list and with which the person may pay for the items for example.”; See also Para 0167), based on analysis of shopper actions performed on store items (See at least Para 0313, “Outputs of network 6310 may include an identification 6331 of the item or items displaced, and an identification 6332 of the action performed on the item or items. The possible actions may include for example any or all of “take,” “put”, “move”, “no action”, or “unknown.” In one or more embodiments, the neural network 6310 may perform some or all of the functions of steps 5405 through 5411 from the flowchart of FIG. 54, by operating directly on before and after images and outputting items and actions.”; See also Para 0172), Buibas fails to expressly disclose delivering a notification to the identified shopper that the identified shopper is not eligible for frictionless checkout if the quantity of products removed from the particular bulk package cannot be 20conclusively determined.
However, the analogous art of Glaser discloses delivering a notification to the identified shopper that the identified shopper is not eligible for frictionless checkout if the quantity of products removed from the particular bulk package cannot be 20conclusively determined (See at least Fig. 13B, Para 0117, and Para 0132).
Therefore, at the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have included delivering a notification to the identified shopper that the identified shopper is not eligible for frictionless checkout if the quantity of products removed from the particular bulk package cannot be 20conclusively determined, as disclosed by Glaser in the system disclosed by Buibas for the advantage of providing a method/ system for identifying products removed from bulk packaging, with the ability to increase system/ method functionality and efficiency by providing users with a variety of communication tools for use in various use case scenarios  (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).
As per Claim 86, Buibas and Glaser disclose wherein the at least one sensor includes a weight sensor configured to monitor changes in a weight of the particular bulk package (Buibas: See at least Figs.70A-70B; Para 0165-0166, and 0330-0331).
As per Claim 87, Buibas and Glaser disclose wherein the one or more bulk packages include shelf-ready packages configured to hold a plurality of products each weighing less than 351 kg (Buibas: See at least Figs.70A-70B, Para 0330-0331, i.e. Cans of Soda – less than 400 grams each). 
As per Claim 88, Buibas and Glaser disclose wherein the one or more images alone are insufficient for determining whether products were removed from the particular bulk package (Buibas: See at least Figs.70A-70B; Para 0056, 0165-0166, and 0330-0331).
As per Claim 89, Buibas and Glaser disclose wherein the output from the at least one sensor alone is insufficient for determining whether products were removed from the particular bulk package or from another bulk package among the one or more bulk packages  (Buibas: See at least Figs.70A-70B; Para 0056, 0165-0166, and 0330-0331).
As per Claim 90, Buibas and Glaser disclose wherein the output from the at least 5one sensor alone is insufficient for determining an identification of a shopper that removes a product from the particular bulk package (Buibas: See at least Figs.70A-70B; Para 0056, 0165-0166, and 0330-0331).
As per Claim 91, Buibas and Glaser disclose wherein the at least one sensor is disposed on a retail shelf (Buibas: See at least Figs.70A-70B, Para 0330-0331). 
As per Claim 92, Buibas and Glaser disclose wherein the at least one sensor is 10disposed on a retail shelf under the particular bulk package (Buibas: See at least Figs.70A-70B, Para 0330-0331).
As per Claim 93, Buibas and Glaser disclose wherein the method further comprises obtaining information indicative of a first weight of a single product associated with a first bulk package among the one or more bulk packages and a second weight of a single product associated with a second bulk package among the one or more bulk packages, and 15wherein the determination of the quantity of the products removed from the particular bulk package by the identified shopper is based, at least in part, on the first weight and the second weight (Buibas: See at least Figs.70A-70B, Para 0330-0331).
As per Claim 95, Buibas and Glaser disclose wherein the method further comprises analyzing the one or more images to determine the product type associated with the particular bulk package (Buibas: See at least Figs.70A-70B, Para 0330-0331).

As per independent Claims 97 and 104, Buibas discloses non-transitory computer-readable medium (method) including instructions that when executed by a processor cause the processor to perform a method for identifying products removed from bulk packaging (See at least Abstract, Para 0165-0166 and 0330-0331), the method comprising: 
receiving an output from one or more spatial sensors arranged to capture interactions between a 5shopper and one or more bulk packages each configured to contain a plurality of products (See at least Figs. 1-2 and 64-65; Para 0165, 0222-0223, 0315-0319, and 0330-0331); 
analyzing the output from the one or more sensors to identify the shopper and a particular bulk package among the one or more bulk packages with which the identified shopper interacted (See at least Figs. 1-2 and 64-65; Para 0165, 0315-0319, and 0330-0331); 10
receiving an output from at least one additional sensor configured to monitor changes associated with the particular bulk package (See at least Figs. 64-65, 69A-71, Para 0056, 0065, 0165-0166, 0215-0216, 0269-0272, 0315-0319; See specifically Para 0330-0331, Items in Bins); 
analyzing the output from the at least one additional sensor to determine a quantity of products removed from the particular bulk package by the identified shopper  (See at least Figs. 1-2, 64-65, and 70A-70B, Para 0165-0166, 0315-0319, 0330-0331);
updating a virtual shopping cart associated with the identified shopper to include the determined 15quantity of products and an indication of a product type associated with the particular bulk package (See at least Figs. 1-2, Para 0014-0015, 0165-0167 and 0330-0331).

While Buibas does disclose delivering various notifications to the identified shopper (See at least Para 0165, “Also shown is electronic device 119 that generally includes a display that the system may utilize to show the person's list of items, i.e., shopping cart list and with which the person may pay for the items for example.”; See also Para 0167), based on analysis of shopper actions performed on store items (See at least Para 0313, “Outputs of network 6310 may include an identification 6331 of the item or items displaced, and an identification 6332 of the action performed on the item or items. The possible actions may include for example any or all of “take,” “put”, “move”, “no action”, or “unknown.” In one or more embodiments, the neural network 6310 may perform some or all of the functions of steps 5405 through 5411 from the flowchart of FIG. 54, by operating directly on before and after images and outputting items and actions.”; See also Para 0172), Buibas fails to expressly disclose delivering a notification to the identified shopper that the identified shopper is not eligible for frictionless checkout if the quantity of products removed from the particular bulk package cannot be 20conclusively determined.
However, the analogous art of Glaser discloses delivering a notification to the identified shopper that the identified shopper is not eligible for frictionless checkout if the quantity of products removed from the particular bulk package cannot be 20conclusively determined (See at least Fig. 13B, Para 0117, and Para 0132).
Therefore, at the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have included delivering a notification to the identified shopper that the identified shopper is not eligible for frictionless checkout if the quantity of products removed from the particular bulk package cannot be 20conclusively determined, as disclosed by Glaser in the system disclosed by Buibas for the advantage of providing a method/ system for identifying products removed from bulk packaging, with the ability to increase system/ method functionality and efficiency by providing users with a variety of communication tools for use in various use case scenarios  (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).
As per Claim 98, Buibas and Glaser disclose wherein the one or more spatial sensors include a LIDAR system (Buibas: See at least Para 0058-0059 and Para 0318).
As per Claim 99, Buibas and Glaser disclose wherein the one or more spatial 20sensors include a camera (Buibas: See at least Figs. 1-2 and 64-65; Para 0165, 0222-0223, and 0315-0319).
As per Claim 100, Buibas and Glaser disclose wherein the one or more spatial sensors include an RFID reader (Buibas: See at least Figs. 1-2 and 64-65; Para 0158 and 0165-0166).
As per Claim 101, Buibas and Glaser disclose wherein the one or more spatial sensors include a piezoresistive sensor (Buibas: See at least Para 0318, strain gauge sensors).
As per Claim 102, Buibas and Glaser disclose wherein the at least one additional sensor includes a weight sensor configured to monitor changes in a weight of the particular bulk package (Buibas: See at least Para 0318).
As per Claim 103, Buibas and Glaser disclose wherein the at least one additional sensor includes a pressure sensor (Buibas: See at least Para 0318, strain gauge sensors).

Response to Arguments
Applicant’s arguments filed on 6/6/2022, with respect to Claims 85-93 and 95-104, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. The rejection will remain as FINAL, based on the new rejections above.  See MPEP § 706.07(a). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant’s remaining arguments are addressed in the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. The Examiner suggests the applicant review these documents before submitting any amendments.
Cohn et al. (US 202101177163) – Discloses notification to user that items in shopping cart/ virtual cart do not qualify for automated self (frictionless) checkout (See at least Para 0023, 0028, 0031, 0063, 0100, 0112, 0152, 0198).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 16, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629